        Case 20-34857 Document 20 Filed in TXSB on 11/02/20 Page 1 of 4




                   IN THE UNITED STATES BANKRUPTCY COURT
                     FOR THE SOUTHERN DISTRICT OF TEXAS
                              HOUSTON DIVISION

 IN RE:                                        §
                                               §
 KSHETRA MANASH                                §   CASE NUMBER: 20-34857
 CHAKRAVARTY
                                               §
                                               §   CHAPTER 13
                                               §
 DEBTORS.                                      §
                                               §

                        DEBTOR'S EMERGENCY MOTION FOR
                         APPROVAL OF SALE OF PROPERTY

THIS MOTION SEEKS AN ORDER THAT MAY ADVERSELY AFFECT YOU. IF YOU
OPPOSE THE MOTION, YOU SHOULD CONTACT THE MOVANT TO RESOLVE
THE DISPUTE. IF YOU AND THE MOVANT CANNOT AGREE, YOU MUST FILE A
RESPONSE AND SEND A COPY TO THE MOVANT. YOU MUST FILE A RESPONSE
WITHIN 24 DAYS OF THE DATE THIS WAS SERVED ON YOU. YOUR RESPONSE
MUST STATE WHY THE MOTION SHOULD NOT BE GRANTED. IF YOU DO NOT
FILE A TIMELY RESPONSE, THE RELIEF MAY BE GRANTED WITHOUT
FURTHER NOTICE TO YOU. IF YOU OPPOSE THE MOTION AND HAVE NOT
REACHED AN AGREEMENT, YOU MUST ATTEND THE HEARING. UNLESS THE
PARTIES AGREE OTHERWISE, THE COURT MAY CONSIDER EVIDENCE AT THE
HEARING AND MAY DECIDE THE MOTION AT THE HEARING. REPRESENTED
PARTIES SHOULD ACT THROUGH THEIR ATTORNEY.

EMERGENCY RELIEF HAS BEEN REQUESTED. IF THE COURT CONSIDERS THE
MOTION ON AN EMERGENCY BASIS, THEN YOU WILL HAVE LESS THAN 21 DAYS
TO ANSWER. IF YOU OBJECT TO THE REQUESTED RELIEF OR IF YOU BELIEVE
THAT THE EMERGENCY CONSIDERATION IS NOT WARRANTED, YOU SHOULD
FILE AN IMMEDIATE RESPONSE.

REPRESENTED PARTIES SHOULD ACT THROUGH THEIR ATTORNEY.

TO THE HONORABLE JUDGE OF SAID COURT:

       COMES NOW Kshetra Manash Chakravarty, “Debtor” herein, and respectfully

moves the Court to approve the sale of certain real property on an emergency basis and would

show the Court the following:

       1. Debtor filed this case on October 2, 2020.
 Case 20-34857 Document 20 Filed in TXSB on 11/02/20 Page 2 of 4




2. Debtor owns exempt real property more commonly known as 914 Mahogany Run Dr,

   Katy, TX 77494 (the "Property").

3. Debtor desires to sell the Property for a sum sufficient to pay all debts secured by the

   Property. As such, on September 25, 2020, Debtor entered into an agreement for the

   sale of the Property (the "Contract") to sell the Property for $275,000.00 to ARW

   Capital Partners, LLC dba R&R Home Buyers, a party unknown to Debtor prior to

   the transaction made the basis of this Motion and who is unrelated to the Debtor. The

   Contract, and any addenda thereto, set forth a closing date of on or before November

   13, 2020. A true and correct copy of the Contract, and any addenda thereto, is

   attached hereto as Exhibit "A".

4. Such a sale would be in the best interest of the Debtor and Debtor's creditors and

   would alleviate certain debts of the estate.

5. Debtor has claimed the Property as exempt on his Schedule C filed on October 22,

   2020 (Docket No. 12). As such, if the exemptions are allowed, the proceeds from the

   sale of the Property are wholly exempt for 6 months at which point if they are not

   reinvested in the purchase of another homestead such proceeds would then be non-

   exempt.

6. Debtor seeks emergency consideration of this Motion because of the time sensitive

   nature of the payoff statements for debts secured by the Property and the terms of the

   Contract. The parties are ready, willing, and able to close this transaction should the

   Court grant this Motion.

7. Debtor retained Payne & Associates, PLLC to prepare and prosecute this Motion.

   Payne & Associates, PLLC requests attorney's fees of $750.00 for the preparation and

   prosecution of this Motion.
         Case 20-34857 Document 20 Filed in TXSB on 11/02/20 Page 3 of 4




       WHEREFORE, PREMISES CONSIDERED, Debtor prays that the Court enter an order

allowing Debtor to proceed with the sale of the Property and for such other and further relief as the

Court deems just.

                                                      Respectfully submitted,

                                                      PAYNE & ASSOCIATES, PLLC

                                                      /s/ Kyle Kenneth Payne
                                                      Kyle Kenneth Payne
                                                      SBN: 24083637 / FBN: 573995
                                                      1225 North Loop West, Suite 550
                                                      Houston, TX 77008
                                                      Tel.: 713-228-0200
                                                      Fax: 713-588-8750
                                                      Attorneys for Debtor
         Case 20-34857 Document 20 Filed in TXSB on 11/02/20 Page 4 of 4




                                 CERTIFICATE OF SERVICE

        I hereby certify that a true and correct copy of the foregoing was served on the following
parties, and on the attached list, if any, by first-class mail or by electronic service via the Court's
ECF filing system on 11/02/2020:

US Trustee via Electronic Service              Trustee via Electronic Service
US Trustee                                     David G. Peake
Office of the U.S. Trustee                     Chapter 13 Trustee
515 Rusk Avenue, Suite 3516                    9660 Hillcroft Street, Suite 430
Houston, Texas 77002                           Houston, TX 77096-3860


Debtor via First-Class Mail
Kshetra Manash Chakravarty
914 Mahogany Run Dr
Katy, TX 77494


Via First Class Mail
Falcon Point HOA
c/o Crest Management
17171 Park Row, Suite 310
Houston, TX 77084

Fort Bend County Tax Office
1317 Eugene Heimann Circle
Richmond TX 77469

SN Servicing Corp.
323 5th St.
Eureka CA 95501


                                                       /s/ Kyle Kenneth Payne
                                                       Kyle Kenneth Payne
